Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

	Allowable Subject Matter
2.	Claims 1-11, 14 and 16-20 are allowed.

3.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-11, 14 and 16-20 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed semiconductor structure for forming vertical crossbar resistive random access memory (RRAM) cells comprising a conductive material disposed within the U-shaped bottom electrode such that the conductive material completely fills an interior space of the U-shaped bottom electrode, a dielectric cap disposed in direct contact with a top surface of the U-shaped bottom electrode, a high-k material disposed in direct contact with sidewalls of the U-shaped bottom electrode and in direct contact with sidewalls of the dielectric cap, a top electrode constructed such that active areas of the RRAM cells are vertically aligned, in combination with the remaining claimed limitations of claim 1; the claimed semiconductor structure for forming vertical crossbar resistive random access memory (RRAM) cells comprising a conductive material disposed within the U-.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897